*515OPINION OF THE COURT
STAPLETON, District Judge:
Frederick L. brought this civil rights action on behalf of himself and “all children attending public schools within the City of Philadelphia who have specific learning disabilities and who are deprived of education appropriate to their special needs”. He asserted a right to relief under the First, Ninth and Fourteenth Amendments to the United States Constitution and under the Pennsylvania School Code. 24 Purd.Stat. §§ 13-1371, et seq. This Court previously affirmed holdings of the court below (1) that abstention on the issues presented by the class demand for injunctive relief would be inappropriate and (2) that the Pennsylvania School Code requires the defendants to identify learning disabled children and to provide them with an appropriate education. Frederick L. v. Thomas, 557 F.2d 373 (1977), affirming 419 F.Supp. 960 (E.D.Pa. 1976). The defendants have been ordered to identify all learning disabled children and proceedings concerning further relief for the class are ongoing.
The present appeal is from an order staying further proceedings relating to Frederick L.’s individual claim for damages until he has presented his state law based damage claim to a court of the Commonwealth of Pennsylvania. This abstention decision was based on the District Court’s view that (1) the plaintiff’s damage claim posed an unclear issue of state law, that is, whether 24 Purd.Stat. § 13-1371 creates a private right of action for damages, (2) this issue involved a sensitive area of special state concern, (3) a decision by a state court in plaintiff’s favor might obviate the necessity of deciding plaintiff’s constitutionally based claims, and (4) any delay occasioned by affording the state court an opportunity to act would not irreparably injure the plaintiff. Relying on Railroad Commission of Texas v. Pullman Co., 312 U.S. 496, 61 S.Ct. 643, 85 L.Ed. 971 (1941), the District Judge exercised his discretion in favor of abstention, but reserved jurisdiction so that the plaintiff’s constitutional claims could be adjudicated in the District Court if that became necessary.
Plaintiff maintains that abstention was improper because, in his view, the constitutional questions are not “premised” on the pendent claim for damages, there is no unclear question of state law, resolution of the pendent claim will not avoid a decision on the constitutional claims, abstention in this context will not serve the policies underlying the abstention doctrine, and the request for abstention was untimely.
Before evaluating these contentions, we must first determine whether we have jurisdiction to conduct the review which the plaintiff seeks. He maintains that the lower court’s abstention order is a “final” one under the collateral order doctrine and that, accordingly, jurisdiction lies under 28 U.S.C. § 1291. Primary reliance is placed on a footnote comment of the Supreme Court in Idlewild Bon Voyage Liquor Corp. v. Epstein.1 Additional support is said to exist in Professor Moore’s treatise2 and a number of Circuit Court opinions which cite the Idlewild footnote.3
The existence of Section 1291 jurisdiction in a situation of this kind is far more de-bateable than the plaintiff would have us believe. The per curiam opinion in Idlewild does make the following observation about an order implementing a decision to abstain:
The Court of Appeals properly rejected the argument that the order of the District Court “was not final and hence unappealable under 28 U.S.C. §§ 1291, 1292,” pointing out that “[ajppellant was effectively out of court”.
*516But this statement was made in the context of a case in which the order appealed from constituted a denial of injunctive relief and appellate jurisdiction was clear under 28 U.S.C. § 1292(a).4 In contrast, the order before us impacts only on a claim for monetary damages and, in this context, Idlewild is not controlling. Moreover, as a single panel of this Court, we would not consider ourselves free to premise jurisdiction on Idlewild’s cryptic reference to Section 1291 without satisfactorily distinguishing the decisions of this Court in Cotler v. Inter-County Orthopaedic Ass’n, 526 F.2d 537 (3rd Cir. 1975) and Arny v. Philadelphia Transportation Co., 266 F.2d 869 (3rd Cir. 1959). In each instance, this Court held that an order staying a federal court suit until final resolution of a pending, related, state litigation was not appealable under Section 1291.
It is necessary, however, for us to pursue an analysis of Section 1291 and the collateral order doctrine. We are in agreement that appellate review should be available to one in plaintiff’s position and that we may undertake that review pursuant to 28 U.S.C. § 1651. This Court held in Texaco, Inc. v. Borda, 383 F.2d 607 (3rd Cir. 1967) that “the remedy of mandamus . specifically extends to review of a trial court’s grant, or refusal, of a stay of proceedings”. 383 F.2d at 608. The Cotier decision and United States v. Mellon Bank N.A.5 also support this view.6
Turning to the merits, we believe this Court’s original opinion in this case offers substantial guidance in evaluating plaintiff’s first two grounds for relief. As he correctly points out, the “classic” case for application of the Pullman doctrine involves a constitutional attack on a state statute under circumstances where one possible construction of the statute would avoid or substantially alter the constitutional issue. But we recognized in our initial opinion that Pullman abstention is not limited to this classic case:
At the outset of our abstention analysis, we must take cognizance of the fact that the litigation at hand does not present an “orthodox” abstention situation. In a recent decision, the Supreme Court described Pullman cases as those where “a federal constitutional claim is premised” on an unclear state law issue. The constitutional issue in the instant case is not, in the strict sense, “premised” upon a state law question. This is so since the alleged constitutional defects in the District’s educational programs will exist, theoretically, regardless of the interpretation placed upon the state statutes or regulations.
Nonetheless, we believe that the facts of this case place it within the general ambit of Pullman. The constitutional issue is accompanied by a pendent state law claim. And even though the two problems are not inextricably intertwined, resolution of the state law claim might make it unnecessary to confront the federal constitutional question. Further, an incorrect interpretation of state *517law might arguably interfere with important state policies.
557 F.2d 373 at 383.
The same observations are appropriate in the context of abstention on the issue of plaintiff’s right to damages under the School Code. While it is not contended that a resolution of this issue one way or the other will eliminate or alter the constitutional issues, as a practical matter, a decision in plaintiff’s favor on his state claim “might make it unnecessary to confront the federal constitutional question[s].”7 Moreover, we agree with the trial judge that the implication of a right to damages for deficient performance of a state school system is a matter which would have a serious impact in an area of peculiar state interest.
Having concluded that the facts before us place this situation “within the general ambit of Pullman ”, the remaining question is whether the trial judge abused his discretion in weighing the advantages and disadvantages of abstention and deciding to invoke the Pullman doctrine. As we stressed in our earlier opinion, such a decision must stand unless we conclude that there has been an abuse of discretion. We do not so conclude.
The trial court was correct in concluding that plaintiff’s right to damages as a result of defendants’ failure to comply with 24 Purd.Stat. § 13-1372(3) and (4) is not clear under existing Pennsylvania ease law. As plaintiff concedes, there is no Pennsylvania case which considers whether a private party can predicate a cause of action at law on a breach of the School Code. Nor do we believe the outcome becomes any easier to predict when one states the issue in terms of whether plaintiff has a cause of action for negligence in which the standard of care would be defined by the provisions of Section 13-1372. While Pennsylvania subscribes to the doctrine of negligence per se and her courts have repeatedly relied upon Section 286 of the Restatement of Torts, Second, this does not mean that the breach of every statutory duty imposes damage liability in that state. Clearly it does not. See, e. g., Manning v. Andy, 454 Pa. 237, 310 A.2d 75 (Pa.Supr.Ct.1973); 2 Restatement, Torts, 2d § 287-8. The doctrines of per se negligence and civil liability implied from statute, though theoretically distinct, are closely related8 and the root issue would seem to us to be the same under either analysis: Should Section 13-1372, when considered in the context of the School Code as a whole, be applied solely as a definition of the responsibilities of School Boards and their employees to the State and its citizens as a whole or is it appropriately applied to impose and measure a legal duty on their part to pay compensation for deficiently educated children with learning disabilities? As we have said, we consider the answer to such a question unclear under existing Pennsylvania law.
Thus, the trial court was faced with a situation in which abstention would serve the dual purpose of permitting the Courts of Pennsylvania to decide an unclear question of state law in an area of particular state concern and of avoiding a decision on several federal constitutional questions unless and until it became clear that they must be decided. These are among the interests which the abstention doctrine was *518designed to serve. Having recognized these advantages, the trial judge then weighed them against possible injury to the plaintiff from any delays which might be occasioned by a decision to abstain. In this connection, he noted that the situation before him was different from that in which he had earlier refused to abstain. Delay in the injunctive phase of the case might well have caused further irreparable injury to children with learning disabilities. Nothing in the record, however, suggested that delay in the adjudication of plaintiff’s damage claim would cause any additional injury to him. On this basis, the trial judge concluded that the balance of relevant interests favored abstention. This was a permissible judgment.
Finally, we conclude that defendants’ application for abstention on plaintiff’s damage claim was not untimely. Defendants’ motion was made as soon as plaintiff began to press forward with his individual damage claim. Prior to that time, the activity in the suit had quite properly centered around the class claim for injunctive relief. If that claim had been rejected, there would have been no need for consideration of the damage claim by any court. The trial judge did not abuse his discretion in entertaining a motion to abstain when it first became apparent that the individual damage claim would have to be litigated.
We decline to order that the District Court adjudicate plaintiff’s damage claim without delay. We do direct that the case be remanded for further proceedings if they are necessary after the state court adjudication of his state law claim.

. 370 U.S. 713, 715, n.2, 82 S.Ct. 1294, 8 L.Ed.2d 794 (1962).


. 9 Moore, Federal Practice, (1110.20[4.-2] at 251 (2d ed. 1975).


. Druker v. Sullivan, 458 F.2d 1272 (1st Cir. 1972); Drexler v. Southwest DuBois School Corp., 504 F.2d 836 (7th Cir. .1974); Indiana State Employees Ass’n, Inc. v. Boehning, 511 F.2d 834 (7th Cir.) reversed on other grounds 423 U.S. 6, 96 S.Ct. 168, 46 L.Ed.2d 148 (1975); Moses v. Kinnear, 490 F.2d 21, 24 (9th Cir. 1974).


. The opinion of the Court of Appeals in Idle-wild focused on the facts giving rise to Section 1292 jurisdiction:
Appellees’ argument that this order was not final and hence unappealable under 28 U.S.C. §§ 1291, 1292 is not well taken. No parallel state actions were pending and there was no state adjudication to await. There was nothing left to be done in the federal courts because the action there had been for all intents and purposes concluded. Appellant was effectively our of court — any action on its prayer for injunctive relief was indefinitely postponed under these circumstances. There is no bar on this ground to appealability. See Glen Oaks Utilities, Inc. v. City of Houston. 5 Cir.. 1960. 280 F.2d 330.
Idlewild Bon Voyage Liquor Corporation v. Ro-han, 289 F.2d 426, 428 (2nd Cir. 1961) (emphasis added). Each of the post-Idlewild cases relied upon by plaintiff is likewise explainable by reference to Section 1292.


. 545 F.2d 869 (3rd Cir. 1976).


. While an application for a writ of mandamus has not been directed to the trial judge as required by Rule 21(a) of the Federal Rules of Appellate Procedure, in light of our disposition of the abstention issue, we conclude that this does not preclude the exercise of our mandamus jurisdiction. Cf. Rule 21(b), Fed.Rules of App.Proc.


. While plaintiff insists that the measure of damages in connection with his federal claims and his state claim differ, if he has a meritorious state claim, the damage law of Pennsylvania would not appear to bar him from recovering each category of damage to which he lays claim. Nothing in the record gives reason to believe that plaintiff will be entitled to more damages if his constitutional claims are established than if his recovery rests entirely on his state claim.


. Most formulations of the standards for implying a private cause of action center on the presence or absence of a legislative intent to impose civil liability. In theory, at least, application of the negligence per se doctrine represents a judicial policy judgment independent of legislative intent with respect to the imposition of civil liability. Both, however, address the question of whether the policy behind the legislative enactment will be appropriately served by using it to impose and measure civil damage liability. 2 Restatement, Torts 2d §§ 285-288; Prosser, Torts, § 36 (4 ed. 1971); 2 Harper & James, Torts, § 17.6 (1956).